Citation Nr: 0517701	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  94-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to September 
1973.  He died in July 1992.  The appellant in this matter is 
his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim.

In October 2000, the appellant testified at a personal 
hearing over which a Veterans Law Judge presided.  Since that 
time, the Veterans Law Judge that conducted the hearing is no 
longer with the Board.  Accordingly, the appellant was 
entitled to another hearing if she so desired.  She was 
notified of this right by letters dated in March 2003 and 
June 2003.  The appellant failed to respond to such letters.  
In a letter to the VA Appeals Management Center (AMC) dated 
in October 2004, the appellant indicated that these letters 
had been sent to an address that she had not lived at since 
1995.  The Board notes that the March 2003 letter had, in 
fact, been sent to a former address of the appellant, and had 
been returned to the AMC by the U.S. Postal Service as 
undeliverable.  However, the June 2003 letter was sent to the 
appellant's current address as she, herself, set forth in her 
October 2004 letter to the AMC.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
attending the actions of governmental officials imposing a 
presumption that VA properly discharged its official duties, 
and that presumption can only be overcome by clear evidence 
to the contrary.  Davis v. Brown, 7 Vet. App. 298, 300 
(1995); Ashley v. Derwinski, 2 Vet. App. 307, 308- 309 
(1992).  The appellant's assertion of non-receipt of the June 
2003 letter does not constitute clear evidence to rebut the 
presumption of regularity.  In this matter, the June 2003 
letter was sent to the appellant's latest address of record 
and not returned as undeliverable.  Therefore, clear evidence 
has not been presented to rebut the presumption of 
regularity.  See Woods v. Gober, 14 Vet. App. 214 (2000); 
Cross v. Brown, 9 Vet. App. 18, 19 (1996); Thompson (Charles) 
v. Brown, 8 Vet. App. 169, 178-79 (1995), recons. on other 
grounds, 9 Vet. App. 173 (1996); Hyson v. Brown, 5 Vet. App. 
262, 264-65 (1993).  Additionally, although the appellant 
asserted that this letter had been sent to an incorrect 
address, she did not indicate that she wished to be scheduled 
for an additional hearing before a Veterans Law Judge.  
Accordingly, it is deemed that the appellant does not desire 
an additional hearing.

This matter was previously before the Board in September 
1997, November 2000, and November 2003 wherein it was 
remanded for additional development.  The requested 
development having been undertaken, the case is returned for 
appellate review.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1992.

2.  The immediate cause of the veteran's death was acute 
myocardial infarction due to or as a consequence of 
atherosclerotic thrombosis of the coronary artery.  Other 
significant conditions included a history of high blood 
pressure and hypercholesterolemia.

3.  An acute myocardial infarction, atherosclerotic 
thrombosis of the coronary artery, and hypercholesterolemia 
did not have their onset during service and were not manifest 
within one year of service discharge.

4.  The first increased blood pressure reading in the record 
was shown more than one year after service discharge.

5.  High blood pressure clearly and unmistakably preexisted 
service and did not increase in severity during service, and 
the presumption of soundness on service entry is rebutted.

6.  At the time of the veteran's death, he was not service 
connected for any disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the AMC dated in January 2004.  The appellant 
was told of what was required to substantiate her claim for 
service connection for the cause of the veteran's death, of 
her and VA's respective duties, and was asked to submit 
evidence and/or information in her possession to the AMC.  
The appellant's claim was initially adjudicated by the RO in 
January 1993.  In November 2003, the Board, in pertinent 
part, remanded this claim so that the appellant could be 
provided appropriate notice pursuant to the VCAA.  Although 
the January 2004 notice letter was provided to the appellant 
subsequent to initial adjudication of her claim, given the 
November 2003 Board Remand, coupled with the fact that any 
subsequently submitted evidence was considered by the AMC in 
the October 2004 Supplemental Statement of the Case (SSOC), 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as no evidence has been received 
following the latter notice letter that had not been 
considered by VA.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA medical opinions were obtained and associated 
with the record in May 1999, October 2001 and October 2002.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

Accordingly, the requirements of the VCAA have been met by 
the VA to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

Service connection for cause of the veteran's death

The veteran died on July [redacted], 1992.  The Certificate of Death 
sets forth that the immediate cause of his death was acute 
myocardial infarction due to or as a consequence of 
atherosclerotic thrombosis of the coronary artery.  Other 
significant conditions included a history of high blood 
pressure and hypercholesterolemia.
The manner of death was by natural causes and an autopsy was 
performed.

The autopsy report of the Cochise County Office of the 
Medical Examiner dated in July 1992, provides an anatomical 
summary of recent anteroseptal myocardial infarction 
secondary to atherosclerotic thrombotic occlusion of the left 
descending coronary artery; severe atherosclerosis, 
generalized; and pulmonary edema, bilateral.  The examiner 
opined that the veteran died of acute myocardial infarction 
with the manner of death being natural.

Service medical records reveal that during the veteran's 
entrance examination in May 1966, he reported a history of 
hypertension and having been previously rejected from 
"selective service" due to high blood pressure.  On medical 
history in August 1966, history was given that high blood 
pressure was "suspected but later was disproven" in May 
1965.

In January 1967, a questionable history of high blood 
pressure was noted; on examination his blood pressure in both 
arms was 130/76.  It was further reported that there was no 
hypertension on routine check.  His blood pressure was 
described as normal when seen at an ear, nose, and throat 
clinic visit in March 1967.  In connection with an Officer 
Candidate School medical examination in April 1967, he 
reported a history of having high blood pressure in May 1965.  
The examiner noted however that the high blood pressure had 
been found to be transient and was not treated.  On medical 
history at separation examination in June 1973 the veteran 
noted that he had been rejected for military service in 1965 
because of high blood pressure.  On an Army National Guard 
periodic medical examination in February 1975, his blood 
pressure ranged from 140-144, systolic, and from 88-100, 
diastolic.

A copy of a Disposition Form reporting a 3-day pressure check 
was furnished in support of the appellant's claim by her 
representative in November 1994.  The blood pressure check of 
the veteran, prepared at Ireland Army Hospital, Fort Knox, 
Kentucky, between September 13 and September 15, reveals 
blood pressure readings ranging from 150/88 to 160/98 and 
152/100.  A clinical record from Fort Knox dated on September 
13, 1978, shows that a 3-day blood pressure check was ordered 
because of the veteran's complaints of headaches and history 
of labile hypertension.  Although the year of the blood 
pressure check on the Diposition Form is not given, the 
September 13 dates coincide and both the Disposition Form and 
clinical record have organization designations ending in "-
RC."

A lay statement from friends of the veteran dated in October 
1998, shows that they reported knowing him since the fall of 
1972.  They indicated that during their encounters, they 
reminisced and blamed his health problems, reportedly 
gastrointestinal upset, nervousness, severe headaches, and 
hypertension on his combat tour in Vietnam.

A VA examination report dated in May 1999 reveals that the 
examiner concluded that the first evidence of elevated blood 
pressure of 144/100 was in February 1975, more than one year 
following service.  The examiner opined that hypertension was 
not connected to the veteran's period of active service.

Outpatient treatment records from K. Morgan, M.D., dated from 
June 1977 to February 1980 show that the veteran had elevated 
blood pressure readings from September 1977 and subsequently.  
A treatment record from the Internal Medical Associates of La 
Jolla dated in February 1983 shows that the veteran had 
reported a history of marginally high blood pressure since 
the 1960's.

During her October 2000 hearing before a Veterans Law Judge 
the appellant asserted that the veteran had hypertension 
which pre-existed service, but which was aggravated by 
service.  She indicated that he had initially been denied 
entrance into service because of his high blood pressure, but 
that he had thereafter begun to control it with the use of 
medication obtained from a private physician.  She added that 
he did not reveal his hypertension during service so as not 
to jeopardize his ability to serve.  She also indicated that 
his hypertension progressed after service and that it was a 
contributing factor in the myocardial infarction which 
resulted in his death.

In support of her claim, in October 2000, the appellant 
submitted a copy of a June 1972 deposition of the veteran's 
first spouse (prepared in conjunction with the parties' 
divorce proceeding), indicating that he had been taking 
prescription medication which made him tired and sleepy "all 
the time." 

In October 2000, the appellant also submitted a copy of a 
treatise setting forth the possible side effects of the 
medication Propranolol.  She highlighted side effects 
including fatigue and confusion; headache or dizziness; 
diarrhea, constipation, gas, nausea, or vomiting; depression; 
nightmares; or impotence, indicating that all were present 
when she met the veteran.
 
In an effort to demonstrate that the veteran was taking blood 
pressure medication during service, the appellant contacted 
the Kentucky State Board of Pharmacies for possible records 
regarding his prescriptions.  A letter from said Board dated 
in June 2000 shows that the veteran's pharmacist had died in 
November 1992 and that records were not required to be kept 
for more than five years.

A VA consultation report dated in October 2001 shows that 
upon review of the complete record, the examiner opined that 
the veteran more likely than not did have hypertension, which 
was more likely than not under treatment while he was on 
active duty.  He added that it was more likely than not that 
this hypertension was present prior to his coming into the 
service and present throughout his service, and that in his 6 
years of service, the hypertension continued, so continued to 
contribute to the atherosclerotic heart disease.  He 
concluded that the hypertension was a contributing factor to 
the myocardial infarction.

In a VA consultation and clarification report dated in 
November 2002, the same examiner further explained his 
opinion, stating that it appeared from all of the records 
that the veteran had, and knew that he had, hypertension in 
1965.  It was also clear that he and his wife both knew that 
he had hypertension and both knew that he was at least 
dealing with it pharmacologically outside of normal channels, 
until he later came under some sort of medical treatment in 
the mid 1970's.  

The examiner added that there was no evidence that the 
veteran experienced an increase in severity of his 
hypertension during the service.  It appeared from the only 
active blood pressure that is available in the service 
medical records that he kept a lid on his hypertension while 
he was on active duty.  It was apparent that the hypertension 
did increase in its severity over the years, but that this 
was the natural progression of hypertension.  It was 
explained that hypertension continues to increase in 
incidence and severity and age in almost all individuals with 
hypertension, unless there are major lifestyle changes, to 
which the hypertension is sensitive.  This was stated to 
obviously not be the case with the veteran.

The examiner further explained that it was much more likely 
than not that the hypertension was present prior to the 
veteran's appointment into the service in 1967 and that his 
hypertension followed the normal progression that a mediocre 
to poorly controlled hypertension would follow.  It was clear 
from later medical records, subsequent to his time in the 
service, that his hypertension continued through the 1970's 
at essentially a poorly controlled level.  Controlled 
hypertension did not progress to give hypertensive 
atherosclerotic cardiac changes.

The examiner concluded that there was no evidence that the 
veteran experienced an increase in severity of hypertension 
during his active duty in the service; and that the increases 
in severity of hypertension that he experienced was much more 
likely due to natural progression than to any specific 
service-related activity. 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that an elevated blood pressure reading was 
first shown in this record in 1975, more than one year after 
service discharge.  The service medical records do not show 
hypertension or any atherosclerotic disease process.  The 
direct or presumptive onset of hypertension or coronary 
artery disease is not shown in service, and it is not so 
contended.  Rather, the appellant argues that service 
connection is warranted for the veteran's cause of death 
because he had hypertension which pre-existed service, but 
which was aggravated by service, and that this condition 
contributed to his death.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2004).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

The service medical records do not include the physical 
examination report at entrance into service, and, therefore, 
the veteran's blood pressure at the time of entry into 
service is unknown.  Consequently, the presumption of 
soundness attaches.  However, while his history of prior 
rejection for service due to high blood pressure alone may 
not constitute a notation that the condition existed at the 
time of entry into service, an overall review of the evidence 
shows clearly and unmistakably that high blood pressure, even 
if only labile, existed prior to service.  An August 1966 
medical history and an April 1967 examination report reflect 
a preservice history of high blood pressure consistent with 
that reported on the entrance examination history.  A VA 
medical consultant in 2002 opined that the veteran had high 
blood pressure prior to service, and the appellant has 
conceded as such.  The overall record shows that high blood 
pressure, or at least labile high blood pressure, clearly and 
unmistakably preexisted service.

Before the presumption of soundness is rebutted, however, it 
must be shown clearly and unmistakably that the veteran's 
high blood pressure was not aggravated by service.  The only 
blood pressure reading in service was the normal reading of 
130/76 in January 1967.  Blood pressure was also noted as 
normal in March 1967.  Hypertensive readings were first shown 
in 1975, more than one year after service.  Finally, the VA 
medical consultant in 2002 opined that there was no evidence 
that the veteran experienced an increase in the severity of 
hypertension in service.  The evidence clearly and 
unmistakable shows that there was no increase in the severity 
of any preservice high blood pressure during the veteran's 
active duty, and, therefore, no aggravation of the condition 
during active duty.  The presumption of soundness on entry 
into service is rebutted.  With regard to any question of 
aggravation of the preservice high blood pressure under 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306, as noted in VAOPGCPREC 
3-2003, the above finding that the veteran's condition was 
clearly and unmistakably not aggravated by service is 
sufficient to overcome any presumption of aggravation under 
these provisions.

The Board acknowledges the appellant's sincere belief that 
the veteran's death was somehow related to his period of 
service; however, as a layperson, she is not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
She has stated that the veteran was taking Inderal during 
service but there is no indication of such medication.  The 
private medical records of 1977 and 1978, after service, show 
that the veteran took various medications but even then, no 
Inderal or other blood pressure medication was indicated.  
Moreover, she is not competent to establish aggravation of 
any preservice high blood pressure merely on her belief that 
he was taking medication for such in service.  Id.  

The Board has also considered the treatise submitted by the 
appellant in October 2000 setting forth the possible side 
effects of the veteran's medication.  To the extent that she 
is attempting to extrapolate from the treatise that the 
veteran had hypertension that had its onset during or was 
aggravated by his active service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record, and, therefore, cannot be deemed 
material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998).

In view of the foregoing, the Board concludes that as the 
preponderance of evidence weighs against a grant of the 
benefits sought, entitlement to service connection for the 
cause of the veteran's death is not warranted.  38 C.F.R. 
§§ 3.102, 3.312 (2004).  There is no doubt on this matter 
that could be resolved in the appellant's favor.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


